Endicott, J.
It appears by the report that the city owned the building to which the telegraph wire was attached; and also owned the wire, which it maintained for the use of the fire department. The building was sold by the city, and was to be removed within thirty days. While the building was being removed the wire was lowered, and the plaintiff’s wagon, passing on the highway, came in contact with it. The question for the *340jury was, whether the position of the wire at the time )f the accident was caused by the negligence of th® city, m removing or authorizing it to be removed from its original place. There is no evidence reported that the wire was moved by the persons in charge of the fire department.
The ruling, requested by the defendant, that the plaintiff could not maintain the action, because the city could not be made responsible for the management of apparatus connected with the department, was properly refused; the presiding judge stating that the evidence tended to show that the city had caused the wire to be removed, or had authorized its removal for purposes not connected with the fire department. A nonsuit cannot, therefore, be entered on the ground that the action cannot be maintained ; and as, by the terms of the report, no other alternative is presented but judgment on the verdict, it must be so ordered.

Judgment on the verdict.